Order, Family Court, New York County, entered December 28, "1977 directing appellant to pay support to petitioner pursuant to article 5 of the Family Court Act, unanimously modified, on the law, on the facts and in the exercise of discretion, only to the extent of reducing to $350 the weekly sum to be paid to petitioner for the care and support of the child of the parties, in addition to the direct payment of educational expenses, medical costs, clothing and shoe expenses, reducing the counsel fee awarded to petitioner’s attorney to $10,000, such fee to cover all services rendered to date, inclusive of the appeal, and otherwise affirmed, without costs or disbursements. We consider the amounts awarded to be excessive to the extent indicated. Concur—Silverman, J. P., Fein, Lane, Yesawich and Sandler, JJ.